       Case 1:17-cv-01147-WJ-LF Document 197 Filed 12/30/19 Page 1 of 3




                            U.S. DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO

ANNETTE RODRIGUEZ,

             Plaintiff,

v.                                                   Case No. 1:17-CV-1147-WJ-LF

RICKY SERNA, BRANDI CORDOVA,
PATRICIA TRUJILLO, NANCY “RUSTY” BARCELO,
RICK BAILEY, MATTHEW MARTINEZ,
PEDRO MARTINEZ, MARIO CAETANO,
RYAN CORDOVA, ANDY ROMERO,
in their individual capacities; and
NORTHERN NEW MEXICO COLLEGE (NNMC)
AND THE NNMC BOARD OF REGENTS,

             Defendants.

              SECOND JOINT MOTION REQUESTING EXTENSION
                OF DEADLINE TO FILE CLOSING DOCUMENTS

      Plaintiff and Defendant Board of Regents of Northern New Mexico College

move the Court for an extension of time until January 10, 2020 to file closing

documents.

      1.     On November 15, 2019, Judge Fashing issued an Order requiring the

parties to submit closing documents no later than December 16, 2019 (Doc 194, filed

11-15-19).

      2.     On December 16, 2019, the parties filed a joint motion requesting an

extension of time to submit closing documents until December 30, 2019 (Doc 195,

filed 12-16-19).

      3.     On December 17, 2019, Judge Fashing issued an Order extending the

deadline until December 30, 2019 (Doc 196, filed 12-17-19).
        Case 1:17-cv-01147-WJ-LF Document 197 Filed 12/30/19 Page 2 of 3




        4.      The holidays have delayed completion of the preparation and exchange

of settlement documents.

        5.      Plaintiff and Defendant require additional time to complete the steps

necessary to preparation of the closing documents and request an extension until

January 10, 2020 to do so. All parties concur in this motion.

        WHEREFORE, Plaintiff and Defendant move the Court for entry of an order

extending the deadline for filing closing documents until January 10, 2020.

                                                           LONG, KOMER & ASSOCIATES, P.A.
                                                           Attorneys for Defendants

                                                           /s/ Mark E. Komer
                                                           Mark E. Komer
                                                           P. O. Box 5098
                                                           Santa Fe, NM 87502-5098
                                                           505-982-8405
                                                           mark@longkomer.com
                                                           email@longkomer.com


                                                             /s/ Jason Marks
                                                           JASON MARKS LAW LLC
                                                           Jason Marks
                                                           1011 Third Street, N.W.
                                                           Albuquerque, NM 87102
                                                           (505) 385-4435
                                                           lawoffice@jasonmarks.com

                                                           Attorneys for Plaintiff



                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 30th day of December 2019, I filed the foregoing
Second Motion Requesting Extension of Deadline to File Closing Documents electronically,
which caused the following parties or counsel to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing:



Second Joint Motion Requesting Extension of Deadline to File Closing Documents              2
        Case 1:17-cv-01147-WJ-LF Document 197 Filed 12/30/19 Page 3 of 3




Jason Marks
lawoffice@jasonmarks.com

Attorney for Plaintiff

Jamie Sullivan
Jamie@brennsull.com

Attorney for Defendants Pedro Martinez,
Brandi Cordova and Ryan Cordova

                                                                                 /s/ Mark E. Komer
                                                                                 Mark E. Komer




Second Joint Motion Requesting Extension of Deadline to File Closing Documents                       3
